Citation Nr: 1412155	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board in his July 2010 Substantive Appeal.  A hearing was scheduled for October 17, 2012, by the RO.  The Veteran failed to attend the hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2013).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

The Board notes that the Veteran's claim of entitlement to an increased disability evaluation raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the Veteran's December 2013 appellate brief, his representative alleges that the Veteran is unable to secure gainful employment as a result of his service-connected disability.  

The Virtual VA paperless claims processing system does include a copy of the Veteran's December 2013 appellate brief; however, the remainder of the records in that system are either duplicative or irrelevant to the issue on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's December 2013 appellate brief, his representative alleges that the Veteran's PTSD is of greater severity and that the present evaluation does not accurately reflect the current severity of the Veteran's condition.  In addition, the Veteran maintains that he is unable to secure gainful employment as a result of his service-connected disability.  The Veteran's most recent VA examination assessing the condition of his service-connected PTSD was in November 2010.  Given the passage of time since his most recent examination and the allegations set forth herein, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's service-connected PTSD and would be instructive with regard to the appropriate disposition of the issue under appellate review.  Thus, this matter must be remanded for a compensation and pension examination to ascertain the current severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, the Board observes that the most recent VA treatment records are from the VA Medical Center (VAMC) in Clarksburg, West Virginia, dated in November 2010.  Accordingly, on remand, records of any ongoing VA treatment that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided the appropriate VA form to formally claim entitlement to a total disability evaluation based on individual unemployability due to his service-connected disorders.  Thereafter, the RO must conduct all appropriate development to include contacting all former employers. 

2. The Veteran must be provided appropriate notice under the Veterans Claims Assistance Act of 2000 of the information and evidence necessary to substantiate a claim for total disability based on individual unemployability and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that he expected to furnish. 

3.  The RO must obtain and associate with the claims file the Veteran's VA treatment records from November 2010 to the present; including those from the VAMC in Clarksburg, West Virginia.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist and that further efforts to obtain same would be futile.  

4.  After the above development has been completed, schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected PTSD.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.  

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected PTSD and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

5.  The examiner must also provide an opinion that addresses whether the Veteran's posttraumatic stress disorder and other service-connected disabilities render him unable to obtain and retain substantially gainful employment.  

The examiner must describe any functional impairment caused by each disorder, and their impact on the Veteran's ability to perform either physical or sedentary employment.  The examiner must conduct specific VA examinations as appropriate.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

6.  Thereafter, the Veteran's claim of entitlement to a higher evaluation for service-connected PTSD should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.	
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



